Title: From John Adams to Alexander Bryan Johnson, 28 November 1814
From: Adams, John
To: Johnson, Alexander Bryan



Dear Sir
Quincy Nov 28 1814

Your favour of the 23d gave Us all great Joy. We heard of your return to Boston, from twenty quarters: and though there was somewhat, at first a little misterious in it, yet We all conjectured the motives the consultations and ratiocinations that produced it, and unanimously approved and applauded them all.
I find by a Boston Newspaper, that you are one of my Brother Authors. I cannot blame you nor Abby but I have a complaint against her Mother, that she did not give me some information of that important Matter.
Value is a subject, than which you could not have chosen any more important to the Prudence of this Country. Tell my little lovely Hussey Abby—What! says Abby; Why does my Grandpa descend from his dignity to apply such a familiar, such a vulgar Word to me? “Hussey”! Tell her Hussey means Housewife. And I hope she will know how a Pot should be boiled and a spit turned as well as to know how Cakes and Puddens and Pyes and Tarts should be made.
Present my best respects to your Father and Mother. Providence has brought Us into a connection which I hope they will never have reason to regret.
The same Providence has brought this Country into a War that I fear will be long, bloody and for a time calamitous and disastrous. But the Furnace of affliction, purifies.
Forget not to present my kind regards to Miss Nancy.
Utica is becoming a City on a Hill. You will have an opportunity of seeing our great Generals.
I wish you were acquainted with my Friend Vanderkemp of Oldenbarneveldt.
You cannot oblige me more than by Writing to him / who wishes you and yours every blessing John Adams
